                         Case 3:18-cv-00527-LRH-WGC Document 39 Filed 07/08/19 Page 1 of 4



             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
             3     Northbrook, Illinois 60062
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com

             5     LEE HIGH, LTD.
                   Cecilia Lee, Esq.
             6     Nevada Bar No. 3344
             7     Elizabeth High, Esq.
                   Nevada Bar No. 10082
             8     448 Ridge Street
                   Reno, Nevada 89501
             9     Telephone: 775.499.5712
                   Email: c.lee@lee-high.com
           10      Email: e.high@lee-high.com
           11
                   Attorneys for Plaintiff HP Tuners, LLC
           12
                                              UNITED STATES DISTRICT COURT
           13
                                                      DISTRICT OF NEVADA
           14
                   HP TUNERS, LLC, a Nevada limited liability        Case No. 3:18-cv-00527-LRH-WGC
           15
                   company,
           16                                                        NOTICE OF SUBPOENA TO
                                         Plaintiff,                  CUSTODIAN OF RECORDS, YAHOO!
           17                                                        (RECORDS ONLY)
                          vs.
           18
                   KENNETH CANNATA,
           19

           20                            Defendant.

           21
                   TO: ALL INTERESTED PARTIES AND THEIR RESPECTIVE COUNSEL
           22
                          PLEASE TAKE NOTICE that Plaintiff HP Tuners, LLC has requested production of
           23
                   documents and records from Custodian of Records, Yahoo!, pursuant to the Subpoena to Produce
           24
                   Documents, Information, or Objects attached hereto as Exhibit A.
           25
                   ///
           26
                   ///
           27
                   ///
           28
LEE HIGH, LTD.
448 Ridge Street                                                 1
Reno, NV 89501
(775) 324-1011
                         Case 3:18-cv-00527-LRH-WGC Document 39 Filed 07/08/19 Page 2 of 4



             1            Custodian of Records, Yahoo!, shall produce the records requested to LEE HIGH, LTD. by
             2     July 22, 2019 by 10:00 a.m., prevailing pacific time.
             3            DATED this 8th day of July, 2019.
             4                                                             LEE HIGH, LTD.
             5                                                             /s/ Cecilia Lee, Esq.
                                                                           CECILIA LEE, ESQ.
             6                                                             ELIZABETH HIGH, ESQ.
             7
                                                                           MARKS & KLEIN
             8
                                                                           /s/ Andrew P. Bleiman, Esq.
             9                                                             ANDREW P. BLEIMAN, ESQ.
           10                                                              Attorneys for Plaintiff HP Tuners, LLC
           11

           12

           13

           14

           15

           16

           17

           18
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
LEE HIGH, LTD.
448 Ridge Street                                                   2
Reno, NV 89501
(775) 324-1011
                     Case 3:18-cv-00527-LRH-WGC Document 39 Filed 07/08/19 Page 3 of 4



             1                                  INDEX OF EXHIBITS
             2     Exhibit                          Description                         Number of Pages
             3       A       Subpoena to Produce Documents, Information or Objects to   6 pages
                             Custodian of Records, Yahoo!
             4

             5

             6

             7

             8

             9

           10

           11

           12

           13

           14

           15

           16

           17

           18
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
LEE HIGH, LTD.
448 Ridge Street                                           3
Reno, NV 89501
(775) 324-1011
                         Case 3:18-cv-00527-LRH-WGC Document 39 Filed 07/08/19 Page 4 of 4



             1                                      CERTIFICATE OF SERVICE
             2            Pursuant to FRCP 5(b), I certify under penalty of perjury that I am an employee of LEE
             3     HIGH, LTD., 448 Ridge Street, Reno, Nevada 89501, and that on July 8, 2019, I served copies of
             4     the NOTICE OF SUBPOENA TO CUSTODIAN OF RECORDS, YAHOO! (RECORDS ONLY)
             5     via the Court’s Notice of Electronic Filing to all those persons listed on the United States District
             6     Court CM/ECF Confirmation Sheet.
             7            DATED this 8th day of July, 2019.
             8                                                           /s/ Elizabeth Dendary, CP
                                                                         ELIZABETH DENDARY, CP
             9
                                                                         Certified Paralegal
           10

           11

           12

           13

           14

           15

           16

           17

           18
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28
LEE HIGH, LTD.
448 Ridge Street                                                    4
Reno, NV 89501
(775) 324-1011
